Name: Commission Regulation (EEC) No 3441/83 of 5 December 1983 correcting Regulation (EEC) No 3409/83 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/ 12 Official Journal of the European Communities 6. 12. 83 COMMISSION REGULATION (EEC) No 3441/83 of 5 December 1983 correcting Regulation (EEC) No 3409/83 altering the import levies on products processed from cereals and rice 3344/83 Q, as amended with effect from 2 December 1983 by Regulation (EEC) No 3409/83 (8); whereas a check has revealed two errors in the Annex to that Regulation ; whereas the said Regulation should there ­ fore be corrected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1566/83 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ^, as last amended by Regulation (EEC) No 2543/73 (6), and in paricular Article 3 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Regulation (EEC) No Article 1 The amounts '73,90 ' and ' 105,15' in the Annex to Regulation (EEC) No 3409/83 falling under subhead ­ ings 11.04 C II a) and 11.04 C II b) in the column 'Third countries (other than ACP or OCT)' are hereby replaced by '77,53 ' and ' 108,78 ' respectively. Article 2 This Regulation shall enter into force on 6 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 163, 22 . 6 . 1983 , p. 5 . O OJ No 106, 30 . 10 . 1962, p. 2553/62 . 0 OJ No L 263 , 19 . 9 . 1973, p. 1 . O OJ No L 334, 29 . 11 . 1983, p . 5 . O OJ No L 337, 2 . 12 . 1983 , p . 39 .